Citation Nr: 1539384	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a dental disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling until February 21, 2012, and as 20 percent disabling thereafter.

5.  Entitlement to an effective date earlier than January 18, 2007, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1954 to January 1965.
 
This matter comes before the Board of Veterans' Appeals  (Board) from October 2012 and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified before the Board at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen the previously denied claim for service connection for a dental disability, as well as entitlement to service connection for headaches and a right foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 18, 2007, when service connection became effective, to February 21, 2012, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level IV in the left ear, and auditory acuity level V in the right ear.

2.  As of February 22, 2012, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level V in the left ear, and auditory acuity level VI in the right ear.

3.  The first formal or informal claim for service connection for bilateral hearing loss received by the RO was dated on January 18, 2007.


CONCLUSIONS OF LAW

1.  From January 18, 2007, when service connection became effective, to February 21, 2012, when service connection became effective, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.8, 4.86 Diagnostic Code (DC) 6100 (2015).

2.  As of February 22, 2013, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.8, 4.86 DC 6100 (2015).

3.  The criteria for an effective date prior to January 18, 2007, for the grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the ratings assigned and effective date following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes clinical records and reports, service treatment records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.   Additionally, the Veteran was afforded VA examinations in April 2008, April 2012, and February 2015 to adjudicate his increased rating claim.  The Board finds that the VA examinations are adequate to decide the Veteran's claim, as they comply with the rating criteria with regard to the Veteran's hearing loss disability.  

As for the Veteran's hearing before the Board, it was appropriately conducted as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned elicited testimony as to the severity of the Veteran's hearing loss, as well as to the timeline for filing the claim for service connection for bilateral hearing loss.

VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Increased Rating

The Veteran contends that his bilateral hearing loss has a negative impact on his life in that when he is not wearing his hearing aids, particularly while sleeping, he cannot hear things like the smoke alarm.  He has trouble hearing while talking on the phone or when watching television.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities 38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling prior to February 22, 2012, and as 20 percent disabling thereafter, under 38 C.F.R. §§ 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's hearing loss meets the criteria for an exceptional pattern and will also be evaluated accordingly.

Turning to the evidence of record, VA treatment records reflect that in January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
60
60
LEFT
50
50
60
65
60

The pure tone threshold average was 58 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 84% percent in the right ear and of 84% in the left ear.  


On April 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
65
70
LEFT
50
50
60
65
65

The pure tone threshold average was 64 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 92% percent in the right ear and of 88% in the left ear.  

A February 2012 VA treatment records showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
75
80
LEFT
55
55
65
70
70

The pure tone threshold average was 70 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 68% percent in the right ear and of 80% in the left ear.  

On April 2012 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
60
75
80
LEFT
60
60
65
70
70

The pure tone threshold average was 70 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 72% percent in the right ear and of 78% in the left ear.  The Veteran reported that the functional impact of his hearing loss affected his ability to hear conversations.  

An October 2013 VA treatment record reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
75
75
LEFT
60
55
65
75
75

The pure tone threshold average was 71 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84% percent in the right ear and of 84% in the left ear.  

A September 2014 VA treatment record reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
75
75
LEFT
60
55
60
75
70

The pure tone threshold average was 70 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry testing was not conducted.

On February 2015 VA examination,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
75
80
LEFT
60
60
65
75
75
The pure tone threshold average was 71 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 84% percent in the right ear and of 84% in the left ear.  

In this case, for the period prior to February 22, 2012, a rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.  When evaluating the Veteran's hearing loss on January 2008 and April 2008 examination under both 38 C.F.R. § 4.86 Table VI and VIA, the highest Roman Numeral available is V in the right ear and IV in the left ear, which warrants a 10 percent rating under Table VII.  The records do not demonstrate any other audiometric examinations upon which to rate the Veteran's hearing loss during this time period.

The Board also finds that a rating in excess of 20 percent is not warranted as of February 22, 2012, for the Veteran's bilateral hearing loss.  When evaluating the Veteran's hearing loss on February 2012, April 2012, October 2013, September 2014, and February 2015 audiometric examinations under both 38 C.F.R. § 4.86 Table VI and VIA, the highest Roman Numeral available is VI in the right ear and V in the left ear, which warrants a 20 percent rating under Table VII.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. 

III. Other Considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  While the Veteran has testified that his hearing loss interferes with his ability to hear in a variety of situations and impacts his employment, he has not submitted evidence of unemployability as a result of his service-connected bilateral hearing loss.  Rather, the Veteran has stated that he retired from a janitorial position at a university and as a landscaper.  Thus, the above elements are not met and consideration of TDIU is not warranted. 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hearing loss.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that regard, the Board notes the Veteran's testimony that he has trouble hearing conversation and has trouble with hearing when he could not wear his hearing aids.  However, the Board finds that functional impact has been accounted for in the rating schedule.  The rating schedule took into account the severity of his hearing loss and provides for higher ratings based upon more severe hearing loss, however, his disability did not meet the higher level.  The rating schedule includes criteria for patterns of exceptional hearing loss and the Veteran was rated pursuant to that schedule.  The Board notes that hearing aids help the Veteran to hear adequately, even if they are burdensome to him.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  



Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Veteran contends that he initially submitted a claim for benefits in 2004, or that his claim for service connection for bilateral hearing loss should date to his date of separation from service.  However, a review of the claims file demonstrates that the first correspondence received from the Veteran with regard to a claim for service connection for bilateral hearing loss was dated January 18, 2007.  This is the earliest document in the claims file which indicates an intent to file a claim for service connection for bilateral hearing loss.  As noted above, generally, the effective date of an award of pension will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In light of the law and evidence in this case, the claim must be denied.


ORDER

Prior to February 22, 2012, a rating in excess of 10 percent for bilateral hearing loss is denied.

Since February 22, 2012, a rating in excess of 20 percent for bilateral hearing loss is denied.

An effective date earlier than January 18, 2007, for the award of service connection for bilateral hearing loss is denied.


REMAND

With regard to whether new and material evidence has been received to reopen the previously denied claim for service connection for a dental disability, in November 2012, the Veteran submitted a VA 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs with an accompanying statement listing three physicians who treated his dental condition.  To date, those records have not been requested or received and such should be accomplished on remand.

With regard to the Veteran's claim for service connection for a right foot disability, the Veteran contends that he injured his right foot in service first when a tool box fell on his foot and then when his foot was run over by a truck.  The service treatment records reflect that in June 1960, the Veteran was pushing an automobile out of the sand when the rear wheel ran over his right foot, causing a contusion.  The foot was red and painful.  No fracture was noted.  Post-service treatment records do not reflect complaints or treatment for the right foot, however, the Veteran states that he has experienced foot pain since the injury and that his right great toenail has been blue in color ever since.  In April 2013, a VA examiner determined that the Veteran's current right foot disability, metatarsalgia, was less likely than not related to the contusion in service because the contusion resolved.  However, the examiner did not discuss the Veteran's statements that he has experienced pain in his foot since the 1960 accident.  Therefore, it is unclear whether his current metatarsalgia is related to the described ongoing pain.  Moreover, it is unclear whether the Veteran suffers from a residual toenail disability, as he contends.  Accordingly, a new VA examination and opinion must be obtained in order to accurately decide the claim.

With regard to the Veteran's claim for service connection for headaches, the Veteran contends that he has suffered from headaches ever since his service.  He states that the service treatment records document episodes of headaches.  The service treatment records reflect that in January 1955, the Veteran had a headache along with chills.  In January 1959, the Veteran reported a frontal headache for two days, accompanied by fever, sore throat, and runny nose.  In January 1963, the Veteran had a headache for two hours and couldn't get warm.  Physical examination was negative.  Post-service treatment records are negative for complaints or treatment for headaches, however, the Veteran contends that he has suffered from headaches since service that he treats with pain relievers.  A VA examination and opinion has not been obtained with respect to the etiology of the Veteran's current headaches.  In light of the Veteran's lay statements, the Board finds that such should be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Request that the Veteran submit new VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying all relevant private treatment records in support of his claim to reopen the previously denied claim for service connection for a dental disability.  Attempt to obtain all identified records.  If records cannot be obtained, provide the Veteran with notice of the unavailability of all missing records.

2.  After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of his right foot disability.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right foot disability, to include metatarsalgia and/or a right great toe disability, was caused or aggravated by his service, taking into consideration the documented in-service injury when a truck ran over his foot, the Veteran's report of a toolbox dropping on his foot in service, and the Veteran's report of pain in his foot and right great toe since service?

3.  After completing directive #1, schedule the Veteran for a VA examination to determine the etiology of any headache disorder.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale. 

 Is it at least as likely as not (50 percent or greater probability) that that any current headache disorder was caused or aggravated by the Veteran's service, to include the three notations of headaches in service, and the Veteran's report of headaches since service?

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


